
	

113 HR 5199 IH: Municipal Bond Market Support Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5199
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Reed (for himself, Mr. Neal, Mr. Hultgren, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently modify the limitations on the deduction
			 of interest by financial institutions which hold tax-exempt bonds, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Municipal Bond Market Support Act of 2014.
		2.Permanent modification of small issuer exception to tax-exempt interest expense allocation rules
			 for financial institutions
			(a)Permanent increase in limitationSubparagraphs (C)(i), (D)(i), and (D)(iii)(II) of section 265(b)(3) of the Internal Revenue Code of
			 1986 are each amended by striking $10,000,000 and inserting $30,000,000.
			(b)Permanent modification of other special rulesParagraph (3) of section 265(b) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating clauses (iv), (v), and (vi) of subparagraph (G) as clauses (ii), (iii), and (iv)
			 of such subparagraph, respectively, and
				(2)by striking so much of subparagraph (G) as precedes such clauses and inserting the following:
					
						(G)Qualified 501(c)(3) Bonds Treated As Issued By Exempt OrganizationIn the case of a qualified 501(c)(3) bond (as defined in section 145), this paragraph shall be
			 applied by treating the 501(c)(3) organization for whose benefit such bond
			 was issued as the issuer.
						(H)Special rule for qualified financings
							(i)In generalIn the case of a qualified financing issue—
								(I)subparagraph (F) shall not apply, and
								(II)any obligation issued as a part of such issue shall be treated as a qualified tax-exempt obligation
			 if the requirements of this paragraph are met with respect to each
			 qualified portion of the issue (determined by treating each qualified
			 portion as a separate issue which is issued by the qualified borrower with
			 respect to which such portion relates)..
				(c)Inflation adjustmentParagraph (3) of section 265(b) of the Internal Revenue Code of 1986, as amended by subsection (b),
			 is amended by adding at the end the following new subparagraph:
				
					(I)Inflation adjustmentIn the case of any calendar year after 2014, the $30,000,000 amounts contained in subparagraphs
			 (C)(i), (D)(i), and (D)(iii)(II) shall each be increased by an amount
			 equal to—
						(i)such dollar amount, multiplied by
						(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined
			 by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $100,000..
			(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the
			 enactment of this Act.
			
